 In the Matter of THE CONNECTICUT NEWS COMPANY, DIVISION OF THEAMERICANNEWS COMPANY, EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL 443, AFL, PETITIONERCase No.1-R-3099.Decided September 05, 1946Mr. Walter B. Lockwood,of Stamford, Conn., for the Employer.Mr. Mathew Ruoppolo,of New Haven, Conn., for the Petitioner.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewHaven, Connecticut, on July 2, 1946, before Julius Kirle, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations.Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe American News Company, a Delaware corporation with itsprincipal office and place of business in New York City, is engagedin the wholesale distribution of newspapers, magazines, and books.It operates approximately 250 branches or divisions throughout theUnited States.We are here concerned solely with the division lo-cated at New Haven, Connecticut.This division is unincorporatedand is operated under the name of the Connecticut News Company,Division of The American News Company.During the year 1945 the Employer purchased for distribution andsale in Connecticut newspapers and magazines valued in excess of$100,000, of which approximately 95 percent was purchased outsidethe State of Connecticut.During the same period the Employer soldnewspapers and magazines valued in excess of $200,000, all of which.was sold within the State of Connecticut.71N L R Bo9.30 THE AMERICAN NEWS COMPANY31The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit limited to the Employer's delivery truckdrivers.The Employer objects to this limitation, contending thatthe scope of the unit should be extended to include the periodicalsuperintendent, promotion men, the distribution clerk, the returnclerk, and three mail clerks.The drivers and the promotion men comprise the Employer's deliv-ery department.As described at the hearing there would seem tobe little difference between the duties of the drivers and the dutiesof the promotion men.Both categories devote approximately 80 per-cent of their time to outside work such as driving trucks, making deliv-eries, checkingreturns onthe outside, and making collections.Thebalance of their time is spent in the periodical and return department,where they work with,and are inclose proximity to, the inside groupof employees.They are hourly paid and are supervised by the period-ical superintendent, who, in turn, is responsible to the branchmanager.The inside group of employees, composed of the distribution clerk,the return clerk, and the three mail clerks, whom the Employer wouldinclude in the unit, work in the periodical and return department,where they regulate orders and check returns.On rare occasions,when the volume of outside work increases or when one of the driversfails to report for work by reason of illness, one or more of the insideemployees may work on the outside with the drivers.'They, too, arehourly paid and are under the same supervision as the drivers andpromotion men.It is clear that the principal duties of the drivers and promotionmen differ from those of the inside employees.The drivers and pro-This may occur on the average of once a month.717734-47-vol. 714 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotion men are chiefly engaged in driving trucks and related work,whereas the inside employees regulate orders and check returns at theplant.While it is true that the drivers and promotion men spendabout 20 percent of their time working with the inside group of em-ployees, the latter spend little or no time in the performance of anyoutside duties.Thus, it is apparent that the inside group has butlittle interest in common with the drivers and promotion men.Theditties of the promotion men, however, are so integrated with those ofthe drivers as to appear substantially the same. It is true that theperiodical superintendent performs virtually the same duties as _thedrivers but, in addition, he is in charge of all the mail employees ofthe Employer.Although he does not have the authority to hire ordischarge other employees, he can and does effectively recommendsuch action, despite the fact that his recommendations are subject tofurther investigation by the branch manager.We are satisfied thatthe periodical superintendent is vested with sufficient indicia of sup-ervisory authority to warrant his exclusion from a mint of rank andfile employees.In view of the foregoing facts we conclude that aunit of drivers and promotion nnen, excluding inside employees andthe periodical superintendent, is appropriate.We find that all drivers and promotion men, excluding the distribu-tion clerk, the return clerk, the three mail clerks, the periodical super-intendent, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mnean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The Petitioner maintains that two drivers, nailed Joe Coppola andLouis DePalma, should be declared ineligibile to vote, because theywere hired on April 18, 1946, allegedly for the sole purpose of votingagainst the Petitioner and defeating it at the polls.We find nothingin the record to support this contention.Moreover, both men workedfor the Employer prior to the outbreak of war and resigned in 1942,Coppola to join the armed forces, and DePalna to enter defense work. THE AMERICAN NEWS COMPANY33When rehired they were restored to their former positions as drivers.2On the foregoing facts we find that these persons are eligible to vote inthe election hereinafter directed.Also contested is the eligibility of another driver, named CharlesPeschel, who was permanently discharged shortly after Coppola andDePalma were rehired.The Petitioner, contrary to the Employer,contends that he should be declared eligible to cast a ballot.No con-tention is made that Peschel was discriminatorily discharged in viola-tion of Section 8 (3) of the Act ; nor has any such charge been filed.Inasmuch as we are utilizing a current pay roll to determine votingeligibility in consonance with our usual practice, we conclude thatPeschel is ineligible to vote in the election hereinafter directed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Connecticut News Com-pany, Division of The American News Company, New Haven, Con-nectlcuf, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56 ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofelection, to determine whether or not they desire to be represented byInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 443, AFL, for the purposes of collectivebargaining.9 These employees were hired as di ivers, but are claimed to be promotion men by thePetitionerAs we include both drivers and promotion men in the appropriate unit, dis-cussion ofthis difference is unnecessary.